Citation Nr: 1606076	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-28 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.

2.  Entitlement to a total rating for compensation purposes based upon individual unemployability.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty from August 2005 to November 2007.  This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the Remand portion of the decision below.


FINDING OF FACT

In December 2012, before the Board promulgated a decision, the Veteran submitted a written request to withdraw the appeal as to the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

In December 2012, the Veteran submitted a request to withdraw the appeal as to the claim of entitlement to TDIU. Specifically, the Veteran stated that she did not wish to pursue the TDIU claim, which was raised and remanded by the Board in the September 2012 remand.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA received this request to withdraw prior to the promulgation of a Board decision.  38 C.F.R. § 20.204(a), (b)(3).  The request was in writing and was submitted by the Veteran.  38 C.F.R. § 20.204(a).  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to the Veteran's claim of entitlement to TDIU. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this claim and, thus, it is dismissed.


ORDER

TDIU is dismissed.


REMAND

In the September 2012 remand, the Board directed the RO to, first, undertake efforts to obtain the Veteran's VA treatment records from the VA Medical Center in Dallas, Texas, including those from Dr. A. A., dated on and after January 1, 2009.  Once this evidence had been associated with the record, the RO was directed to then provide the Veteran a VA examination to assess the severity of her service-connected PTSD.  Additionally, the Board directed the VA examiner to assign the Veteran a Global Assessment of Functioning score, with an explanation of the significance of the levels of psychological, social, and occupational functioning representing that score.

While the Veteran's claim was in remand status, she was scheduled for and underwent a VA examination in July 2014.  The examiner rendered a diagnosis of PTSD, but failed to assign to the Veteran a Global Assessment of Functioning score or provide an explanation as to the significance of the levels of psychological, social, and occupational functioning representing such a score.  Moreover, after the July 2014 VA examination was completed, in October 2014, the RO associated with the electronic claims file the Veteran's VA treatment records, including those pertaining to her PTSD.  As such, these records were not available to the July 2014 VA examiner for contemporaneous review.

Consequently, the Board finds that the RO did not substantially comply with the remand directives and, thus, another remand is required for corrective actions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be scheduled for a VA examination to determine the severity of her PTSD.  The electronic claims file must be made available to and reviewed by the examiner.  The examiner must comment upon the presence or absence, frequency, and severity of the symptoms associated with the Veteran's PTSD, to include affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what that score represents in terms of his psychological, social, and occupational functioning.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other indicated development, the claim must be re-adjudicated, to include consideration of all the relevant evidence of record.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


